DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-8, 10, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 6 and 16, Park et al. (US Pub. 20180275471) teaches (in figures 1-5C and 20A-20H) a method of manufacturing a display panel, wherein the display panel comprises a substrate (100), a plurality of active switches (TFT1) disposed on the substrate and a color filter layer (R, G, and B) disposed on the active switches, comprising: disposing a transparent layer (130, SCS1, and SCOM see paragraph 103) which covers the color filter layer.
Ohkubo et al. (US Pub. 20120057111) teaches (in figures 1-2 and 9-10) disposing a composite negative photoresist material layer or a mixed negative photoresist material layer (RM) on a color filter layer (22); and obtaining a transparent photoresist layer (23-25) which covers the color filter layer through a photo-masking process (see paragraph 89) in order to reduce the number of steps for manufacture (see paragraph 96).
Okabe et al. (US Pub. 20200312888) teaches (in figure 4) forming transparent photoresist layer (11) as a mixed negative photoresist material layer, the mixed negative photoresist material layer is formed by mixing of a transparent protective material and a negative photoresist material (see paragraph 41).
Mun et al. (US Pub. 20020033927) teaches (in figures 8 and 11-14) a method of forming a spacer layer (160 and 170) comprising: forming a photosensitive layer (152) on a spacer 
However, Mun teaches that by forming the spacer layer out of photosensitive material reduces the number of processing steps (paragraph 118) and that the process of forming a photosensitive layer on the spacer material layer is used when the spacer material layer is not photosensitive and it would therefore not have been obvious to combine the two embodiments. 
As such the prior art taken alone or in combination fails to teach or fairly suggest a method comprising the steps of forming a photosensitive layer on the negative photoresist material layer; obtaining a pattern of the transparent photoresist layer through the photo-masking process; obtaining the transparent photoresist layer by etching with an etchant; and removing residual photosensitive layer in combination with the other required elements and steps of claims 6 and 16 respectively. 
Claims 7, 8, 10, and 12-15 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 5-7 of applicant’s response, filed 02/02/2021, with respect to claims 6-8, 10, and 12-16 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 and 112 of claims 6-8, 10, and 12-15 and claims 13-14 respectively have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ALEXANDER P GROSS/Examiner, Art Unit 2871